       Case 4:18-cv-07503-HSG Document 51 Filed 11/21/19 Page 1 of 2



 1   ROBERT L. CORTEZ WEBB (CA SBN 274742)
     RWebb@mofo.com
 2   MORRISON & FOERSTER LLP
     425 Market Street
 3   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 4   Facsimile: 415.268.7522

 5   Attorneys for Non Party
     CEEK VR, INC.
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                         OAKLAND DIVISION
11

12   ANTHONY C. LUSTIG,                                       Case No.    18-CV-07503-HSG

13                          Plaintiff,                        DECLARATION OF MARY SPIO
                                                              IN SUPPORT OF
14          v.                                                ADMINISTRATIVE MOTION TO
                                                              FILE UNDER SEAL
15   AZGEN SCIENTIFIC HOLDINGS PLC,

16                          Defendant.

17

18          I, Mary Spio, hereby declare as follows:

19          1.      I am the founder and Chief Executive Officer of CEEK VR, Inc. (“CEEK”). I

20   have first-hand knowledge of the facts in this declaration. If called as a witness, I could and

21   would testify competently to these facts.

22          2.      I submit this declaration in support of Plaintiff Anthony C. Lustig’s administrative

23   motion to file under seal. (Dkt. No. 48, filed November 18, 2019.) I have reviewed the

24   Declaration of CEEK VR, Inc., which was designated as confidential by CEEK, and which

25   Plaintiff filed provisionally under seal. For the reasons discussed below, CEEK respectfully

26   requests that the Court seal from the public record the declaration of non-party CEEK, as well as

27   any references to that declaration in Plaintiff’s Notice of Motion for Entry of Default Judgment,

28   Memorandum of Points & Authorities in Support Thereof.

     DECL. OF MARY SPIO I/S/O ADMINISTRATIVE MOTION TO FILE UNDER SEAL
     Case No. 18-CV-07503-HSG                                                                            1
     sf-4134896
       Case 4:18-cv-07503-HSG Document 51 Filed 11/21/19 Page 2 of 2



 1          3.      The Declaration of CEEK VR, Inc. contains sensitive financial and business

 2   information of CEEK. This information includes confidential details regarding CEEK’s equity

 3   financing, shareholder equity, and future business plans. CEEK treats this information as

 4   confidential and does not make this information available publicly during the normal course of its

 5   business. CEEK views this information as commercially sensitive and believes that the release of

 6   this information to the public would harm CEEK’s competitive standing.

 7          4.      CEEK goes to great lengths to maintain the confidentiality of this information.

 8   This includes both technological barriers to third-party access to this information, and entry into

 9   confidentiality agreements with recipients of the information. The provision of the declaration of

10   CEEK to Plaintiff was conditioned on the existence of a Protective Order in this action and

11   Plaintiff’s agreement to treat the declaration as confidential under the Protective Order.

12

13   I declare under penalty of perjury under the laws of the United States that the foregoing is true

14   and correct.

15   Executed on November20
                         __, 2019

16

17

18
                                                   By:_________________________
19                                                       Mary Spio
                                                         Chief Executive Officer, CEEK VR, Inc.
20

21

22

23

24

25

26

27

28

     DECL. OF MARY SPIO I/S/O ADMINISTRATIVE MOTION TO FILE UNDER SEAL
     Case No. 18-CV-07503-HSG                                                                              2
     sf-4134896
